Citation Nr: 0808215	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  05-10 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post- traumatic stress disorder.

2.  Entitlement to a rating in excess of 10 percent for non-
scar residuals of shell fragment wounds of the left leg and 
foot.

3.  Entitlement to a compensable rating for shell fragment 
wound scars of the left leg and foot. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The Board notes that in a letter to the veteran dated in June 
2007 the question was raised of whether the record includes a 
substantive appeal as to the PTSD and shell fragment wound 
scar issues.  The Board finds that given the RO's failure to 
identify this question of jurisdictional authority prior to 
the appeal's certification to the Board, that question is 
resolved in favor of the Board properly having jurisdiction 
over the veteran's case.  See Gonzalez-Morales, 16 Vet. App. 
556 (2003).

The Board remanded the veteran's appeal in August 2007 to 
have the veteran scheduled for Travel Board hearing.  The 
veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in December 2007.  A 
transcript of the hearing is of record.  

Additional evidence has been associated with the record since 
the originating agency's most recent consideration of the 
claims, but the veteran's representative has submitted a 
signed written waiver of the veteran's right to have this 
evidence considered by the originating agency.  

The veteran's PTSD claim is addressed in the remand that 
follows the order section of this decision.

FINDINGS OF FACT

1.  The veteran's non scar residuals of a shell fragment 
wound of the left leg and foot are manifested by no more than 
moderate functional impairment of the foot.

2.  The veteran's shell fragment wound scars do not cover an 
area or areas of 144 square inches (929 sq. cm.) or greater; 
the scars are superficial, are not unstable, are not painful 
on examination, and do not cause limitation of function.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 
percent for a shell fragment wound of the left lower 
extremity with residuals of fracture of left fifth metatarsal 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5284 (2007). 

2.  The criteria for a compensable rating for shell fragment 
wound scars of the left leg and foot have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.118, 
Diagnostic Codes 7801-7805 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 
and Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No.  
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letter mailed in November 2004.  It also 
informed him of the applicable rating criteria in the 
Statement of the Case.  Although he was not provided proper 
notice before the initial adjudication of the claims and the 
veteran has not been provided notice with respect to the 
effective-date element of the claims, the Board finds that 
there is no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
following the receipt of all pertinent evidence, the RO 
readjudicated the claims.  There is no indication in the 
record or reason to believe that any ultimate decision of the 
RO would have been different had complete VCAA notice been 
provided at an earlier time.  Moreover, as explained below, 
the Board has determined that increased ratings are not 
warranted.  Consequently, no effective date for increased 
ratings will be assigned, so the failure to provide timely 
notice with respect to that element of the claims is clearly 
no more than harmless error.

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008).  Adequate VCAA notice in an increased rating claim 
must inform the claimant that he must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; and that, if an increase in disability is found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes.  If the claimant is rated under a 
Diagnostic Code that contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability, the 
notice letter must provide at least general notice of that 
requirement.  The notice letter must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.  The 
Board finds that while the notice the veteran received was 
not entirely consistent with the requirements of Vazquez, any 
deficiency was not prejudicial to the appellant because he or 
his representative have demonstrated sufficient actual 
knowledge of these requirements in the July 2004 notice of 
disagreement; written statements and a brief submitted, 
respectively, in February 2006 and April 2007; and in the 
December 2007 Travel Board hearing.  

The record also reflects that the veteran's service medical 
records and pertinent post-service treatment records have 
been obtained, and the veteran has been afforded multiple VA 
examinations.  The veteran has not identified any other 
evidence that could be obtained to substantiate either claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the pertinent 
implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.

General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2007).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2007).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion,  
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2007).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.

38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.45 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities at issue.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disabilities, except 
as noted below.  In this regard the Board notes that where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

Service connection for the residuals of shell fragment wounds 
of the left leg and foot was granted in a March 1975 rating 
decision, which assigned a noncompensable rating by analogy 
under Diagnostic Code 5284.  The veteran initiated an appeal 
of his initial rating and by rating action in April 1976, the 
rating was increased to 10 percent.  The 10 percent rating 
has remained in effect to the present time.  The veteran's 
claim for an increased rating was received in November 2002.  
The shell fragment wound scars were initially assigned a 
separate, noncompensable rating in the July 2003 rating 
decision on appeal.  

Non-Scar Residuals 

A VA examination in February 1975 showed that the veteran had 
a well-healed fracture of the proximal end of the left fifth 
metatarsal with minimal deformity; the remainder of the left 
foot appeared normal at the time.  Evidence of record 
establishes that the injury occurred on December 20, 1968.  A 
service medical record documenting treatment on that date 
reports findings pertinent to both the left leg and foot but 
indicates that the left foot rather than the left leg was the 
object of specific diagnostic findings at the time.  More 
precisely, the December 1968 findings pertained specifically 
to the left fifth metatarsal.  

The veteran contends that his current disability is more 
severe than presently evaluated.  After a review of the 
claims folder, the Board finds that his contentions are not 
supported by the evidence.  

According to the Rating Schedule, residuals of a foot injury 
warrant a 10 percent evaluation if they are moderate, a 20 
percent evaluation if they are moderately severe or a 30 
percent evaluation if they are severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  

In the present case, the service-connected disability centers 
on the left fifth metatarsal.  At a May 2003 VA examination, 
the veteran reported that he sustained a tibia fracture from 
the shell fragment and that he was treated with an open cast, 
irrigation and debridement.  The Board notes that this 
history is inconsistent with what is recorded in service 
medical records and with the findings on the initial VA 
examination in February 1975, to include normal findings on 
an X-ray study of the left leg.  He complained of significant 
left foot and anterior tibial pain centered on the old shell 
fragment wounds.  No episodes of instability were described.  
The identified residuals of the shell fragment wounds on this 
examination were scars and malunion and osteophyte formation 
at the base of the fifth metatarsal with subchondral 
sclerosis and complete loss of the fifth metatarsal 
articulation.  Tenderness was noted to be present at the area 
of the fifth metatarsal.  Other foot and ankle problems, 
unrelated to the shell fragment wounds, were also noted.

A VA examination of the bones was performed in May 2005.  It 
was noted that the veteran reported that he has problems with 
his left foot on prolonged weightbearing at work.  The May 
2005 VA examiner commented that an X-ray study dated on May 
31, 2003, had revealed an old deformity of the left foot 
caused by a fracture of the base of the fifth metatarsal, 
which appeared to have healed.  No abnormalities were shown 
on X-ray of the tibia-fibula.  On physical examination, there 
was no pain on palpation over the base of the fifth 
metatarsal.  There were no complaints of flare-ups.  The 
veteran related complaints of repetition-type pain only in 
connection with standing or walking for more than an hour.  
The examiner diagnosed an old fracture of the left base of 
the left fifth metatarsal, and multiple soft tissue wounds of 
the mid-leg area on the left.

On VA general medical examination in December 2006, the 
veteran reported increasing pain in the left leg, especially 
after walking.  The pain level was described as 4 to 5 on a 
scale of 1 to 10.

At a VA examination in January 2007, the veteran complained 
of tenderness and pain anteriorly in a very diffuse pattern 
over the anterior aspect of the foot without any ankle pain 
and without any ankle instability.  He was noted to walk with 
a cane (a new development since his previous VA foot 
examinations) because of a knee problem and somewhat because 
of a foot problem.  The veteran reported having focal flare-
ups of pain laterally over the fifth metatarsal where he 
previously had a fracture.  He reported being unsure what 
brought this about but stated that flare-ups simply happened 
and lasted for a day or so before going away.  The examiner 
wrote that "the pain diffusely over the anterior aspect of 
[the] foot [was] more of a dull chronic ache without any 
significant flare-ups that occur."  It was also noted that 
the veteran had some callosity formation plantarly and that 
he complained of abnormal nail growth as well.  He did not 
have any fatigability with the foot, nor did he experience 
any weakness, heat, redness, or swelling; he did report 
experiencing stiffness, especially upon awakening in the 
morning.  He reported having stopped working because of foot 
and knee problems.  He also reported difficulty walking and 
standing for any period of time.  

On physical examination, he was noted to have callosity 
formation throughout the plantar aspect of the first and 
second metatarsal heads, as well as callosity formation 
posteriorly over the heel and along the lateral border of the 
foot.  Examination of the toes revealed a mild hallux valgus 
of 15 degrees with no dorsiflexion abnormality at the MTP 
joint.  He had 2 degrees varus angulation of the Achilles in 
relation to the os calcis that was not correctable by 
manipulation, and on manipulation of the Achilles tendon it 
was not painful.  Overall, he had no swelling throughout the 
foot.  He had no hammering of the toes.  He did have some 
abnormal nail growth but it was consistent with a fungal 
infection.  Examination of his gait showed that he limped 
with the left side being antalgic.  The examiner reported 
that he was unable to determine whether the limp was due to 
the foot or the knee.  Examination revealed 0-30 degrees of 
motion at the left fifth MCP, 0-30 degrees of motion at the 
left fifth IP [interphalangeal] joint, and 0-20 degrees of 
motion at the DIP [distal interphalangeal] joint.  He had no 
pain with these motions and on repetitive testing there was 
no limitation due to painful motion, fatigue or weakness, or 
incoordination.  The range of motion values were unchanged 
from baseline testing.  The examiner noted that the veteran 
was tender to palpation at the proximal aspect of the fifth 
metatarsal with prominence in this region.  The examiner 
concluded, however, that he was unable focally to locate any 
specific areas of tenderness elsewhere in the veteran's left 
foot.  He noted, though, that the veteran did complain of 
more diffuse [pain] throughout the midfoot when he was 
walking.  The examiner reported that no X-ray study was 
indicated.  

The examiner diagnosed residuals from left fifth metatarsal 
fracture.  The examiner reiterated in conclusion that no 
painful motion was objectively noted and that on repetitive 
testing the range of motion values were unchanged from 
baseline testing without pain, fatigue, weakness or 
incoordination. 

The aforementioned evidence, to include the service medical 
records, establishes that the shell fragment wounds resulted 
in a fracture of the left fifth metatarsal and soft tissue 
injuries of the legs with no other bone involvement and no 
muscle or nerve injury.  The wounds also resulted in scars, 
which are discussed below.  Functionally, the shell fragment 
wound residuals are only manifested by limitation of motion 
of the left fifth toe with some pain or tenderness at the 
left fifth toe.  Given the involvement of only the left fifth 
toe, it is clear that the functional impairment from this 
disability is not in excess of the moderate foot impairment 
contemplated by the assigned evaluation of 10 percent.  

The Board has considered whether there is any other schedular 
basis for assigning more than a 10 percent rating for the 
functional impairment resulting from the non-scar residuals 
of the shell fragment wounds but has found none.  In 
particular, the Board has considered the contention that the 
veteran has neurological problems as a result of his service-
connected shell fragment wounds.  He has specifically 
testified to numbness and tingling in his feet.  However, as 
noted above, none of the three VA examinations in 2003, 2005, 
and 2007 has documented any neurological problems or provided 
evidence that would indicate further examination in this 
regard is warranted.  Moreover, a December 2006 general 
medical examination specifically disclosed that the veteran's 
motor power was 5+ in the left lower extremity; sensation to 
light touch and monofilament was present; deep tendon 
reflexes were 2+; and there was no motor or sensory deficit.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
non-scar residuals of the shall fragment wounds warranted 
more than a 10 percent rating.  See Hart v. Mansfield, 21 
Vet. App. 505; Fenderson v. West; 12 Vet. App. 119 (1999).

In reaching this conclusion, the Board has also considered 
the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable to this claim. 

Shell Fragment Wound Scars

Scars, other than of the head, face or neck, that are deep or 
that cause limited motion warrant a 10 percent if they 
involve an area or areas exceeding six square inches (39 sq. 
cm).  38 C.F.R. § 4.118, Diagnostic Code 7801. 

A note following Diagnostic Code 7801 provides that scars in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or the trunk, 
will be separately rated and combined in accordance with 
§ 4.25 of this part.  Another note following Diagnostic Code 
7801 provides that a deep scar is one associated with 
underlying soft tissue damage.  

Scars that are superficial, are not productive of limitation 
of motion, and are not on the head, face, or neck warrant a 
10 percent evaluation if they involve an area or areas of 144 
square inches (929 sq. cm) or more.  38 C.F.R. § 4.118, 
Diagnostic Code 7802.

Notes following Diagnostic Code 7802 provide that a 
superficial scar is one not associated with underlying soft 
tissue damage and that scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or the trunk, will be separately rated and 
combined in accordance with § 4.25 of this part.

A 10 percent evaluation is authorized for superficial, 
unstable scars.  38 C.F.R. § 4.118, Diagnostic Code 7803.  A 
note following this diagnostic code provides that an unstable 
scar is one where, for any reason, there is frequent loss of 
covering of the skin over the scar. 

A 10 percent evaluation is authorized for superficial scars 
that are painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.

Notes following Diagnostic Codes 7803 and 7804 provide that a 
superficial scar is one not associated with underlying soft 
tissue damage.  

On VA examination in May 2003, it was noted on physical 
examination that the veteran exhibited a large superficial 
scar, not adhering to any underlying tissue, in the region of 
his anterolateral lower leg.  This scar measured 4 X 6 cm at 
its widest margin but was not significantly raised, 
discolored, hyperkeratotic or suggestive of any residual 
infection.  On the anterior border of the tibia, there was a 
2 X 1 cm lesion and a 1 X 1 cm lesion that was nontender to 
palpation, slightly hyperpigmented and not fixed to any 
underlying soft tissue.  The veteran reported that this was 
where the shrapnel entered at the time of injury in Vietnam.  
The examiner also noted that along the lateral border of the 
veteran's foot, there was a 1 X 2 cm lesion in the region of 
the fifth metatarsal where the veteran stated a shell 
fragment was present.  It did appear to be hyperpigmented but 
did not appear to be fixed or hyperkeratotic in nature.

On VA examination in May 2005, it was noted on physical 
examination that there were multiple small scars present over 
the mid-leg area; the examiner also reported that there were 
no swelling and no pain on palpation.  The examiner diagnosed 
multiple soft tissue wounds of the mid-leg area on the left.

On VA examination in January 2007, the veteran's scars on the 
anterior aspect of his tibia were examined.  The examiner 
reported that the veteran was asymptomatic.  There was some 
dryness of the skin over the scars but the scars were not 
painful.  The scars were over the mid aspect of the tibia.  
The scars measured 2 X 1 cm each and appeared to be 
superficial and not affixed to the underlying tissue.  There 
was no tenderness on palpation or manipulation, nor was there 
instability.  The examiner reiterated that there were simply 
some dry skin and a slight depression of each scar.  The 
scars were darker in color compared to the surrounding skin 
but there was no evidence of inflammation, edema or keloid 
formation.  The examiner concluded that the veteran appeared 
to have excellent motion of his underlying foot dorsiflexors 
and toe dorsiflexors with no significant fascial defect 
palpable.  The examiner diagnosed scars of the anterior left 
tibia. 

The objective evidence of record does not support the 
granting of a compensable rating for the veteran's shell 
fragment wound scars.  Specifically, the evidence shows that 
the scars are superficial, do not cause limited motion and do 
not cover an area or areas of 144 square inches (929 sq. cm.) 
or greater.  Moreover, none of the evidence indicates that 
any of the scars are unstable.  Despite the veteran's 
testimony that the scarring is sometimes tender or painful to 
the touch, none of the VA examiners who have conducted 
physical examinations of the veteran have been able to 
confirm any such tenderness or pain.  There is no objective 
evidence of such pain or tenderness.  Therefore, a 
compensable rating for the veteran's shell fragment wound 
scars is not warranted.   

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question have the 
shall fragment wound scars warranted a compensable rating.  
See Hart v. Mansfield, 21 Vet. App. 505; Fenderson v. West; 
12 Vet. App. 119 (1999).

In reaching this conclusion, the Board has also considered 
the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable to this claim. 

Extra-schedular Consideration

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R.  § 
3.321(b)(1) (2007).  The record reflects that the veteran has 
not required frequent hospitalizations for either of the 
service-connected disabilities at issue and that the 
manifestations of such are consistent with the schedular 
criteria.  None of the evidence shows that the manifestations 
of the disabilities at issue are unusual or exceptional.  In 
sum, there is no indication that the average industrial 
impairment from the shell fragment wound residuals is in 
excess of the 10 percent and noncompensable ratings assigned.  
Therefore, referral of this case for extra-schedular 
consideration is not in order.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v.  Brown, 9 Vet. App. 337 
(1996).  


ORDER

Entitlement to a rating in excess of 10 percent for the non-
scar residuals of shell fragment wounds of the left leg and 
foot is denied.

Entitlement to compensable rating for shell fragment wound 
scars of the left leg and foot is denied.


REMAND

The veteran is also seeking a higher initial rating for PTSD.  
He testified at the December 2007 Board hearing that his PTSD 
has increased in severity since the most recent VA 
examination of his PTSD in December 2005.  Additionally, it 
appears from the veteran's December 2007 Board hearing 
testimony that there are VA treatment records pertinent to 
his PTSD that have not yet been associated with the record. 

The Board also notes that the appellant has not been provided 
notice with respect to effective-date element of his claim or 
notice that complies with the Court's decision in Vazquez- 
Flores.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C. for the 
following action:

1.  The veteran and his representative 
should be provided all notice required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include notice as to the 
effective-date element of his claim in 
accordance with Dingess v. Nicholson, 19 
Vet. App. 473 (2006), and the notice 
specified by the Court in Vazquez- Flores 
v. Peake, No. 05-0355 (U.S. Vet.  App. 
January 30, 2008), pertaining to increased 
rating claims.   

2.  The RO or the AMC should obtain a copy 
of any pertinent evidence identified but 
not provided by the veteran, to include 
any outstanding treatment records from the 
VA Outpatient Clinic in Tallahassee, 
Florida.  

3.  If the RO or the AMC is unable to 
obtain a copy of any pertinent records 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide a copy of the 
outstanding records.

4.  Then, the veteran should be afforded a 
VA examination by a psychiatrist or a 
psychologist to determine the current 
degree of severity of his PTSD.  The 
claims folder must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.

The examiner should identify all current 
manifestations of the veteran's PTSD.  

The examiner should also provide an 
opinion concerning the current degree of 
social and industrial impairment resulting 
from the service-connected PTSD.  In 
addition, the examiner should provide a 
global assessment of functioning score 
with an explanation of the significance of 
the score assigned.  

To the extent possible, the manifestations 
of the service-connected PTSD should be 
distinguished from those of any other 
psychiatric disorder found to be present.  
In addition, the examiner should provide 
an opinion with respect to each additional 
acquired psychiatric disorder found to be 
present, if any, whether it represents a 
progression of the previously diagnosed 
PTSD or a separate disorder.  If it is 
determined to represent a separate 
disorder, the examiner should provide an 
opinion as to whether there is a 50 
percent or better probability that the 
disorder is etiologically related to 
service or was caused or worsened by 
service-connected disability.  

The rationale for all opinions expressed 
must also be provided.  

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of all pertinent evidence 
and in light of all applicable legal 
criteria.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the requisite opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007). 



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


